Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 February 2021 have been considered by the examiner.
	It should be noted that the lined through references have either already been cited in the application, or are completely unrelated to the claimed invention.

Claim Rejections - 35 USC § 103
Claims 11-15 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stich et al (8,491,063). Stich et al shows a wheel having all of the features as set forth in the claims above, except as noted below. 
	Per claim 11, Stich et al shows a wheel 1 having a rim 2, and a disk 3 that is attached to the rim 2 by welding (corresponding to the claimed “cohesive connection”). The disk 3 includes a central attachment region. The disk 3 further includes heat-treated regions, including in a transition region that connects to the rim 2, with a tensile strength of 1200 MPa (which meets the limitations of claims 11-13). The disk 3 is formed of a “hot-forming” steel (see column 5, lines 28-32). 
	Per claim 23, the entirety of the disk 3 is heat-treated. 
	Per claim 24, the rim 2 is formed of a heat-treatable steel having a tensile strength of 660 MPa (which falls within the claimed range of 500-1300 MPa).

	Per claim 31, the wheel disk 3 is monolithic.  
	Regarding claims 14-15, Stich et al does not specify the hardness of the heat-treated structure of the disk 3. However, it would have been obvious to one of ordinary skill in the art to form the disk of Stich et al with a hardness sufficient to prevent undue damage to the wheel during use and/or when coming into contact with obstacles.

Claims 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stich et al as applied to claims 11-15, and 23-31 above, and further in view of Shimizu et al (6,332,653).
	Regarding claim 18, Stich et al does not show the disk of the wheel including a first region with first vent holes. Shimizu et al teaches the use of a disk wheel 1 having a disk 2 including vent holes 8. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the wheel of Stich et al with vent holes, for the purpose of reducing weight of the wheel and also allowing air to flow around the brake components. 
	


	Regarding claim 21, the limitation that a third region of the disk is a “press-quenched structure” is a method step in a product claim, and thus receives no patentable weight. However, the disk of Stich et al meets this limitation. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stich et al as applied to claims 11-15, and 23-31 above, and further in view of Coleman et al (6,626,503). Stich et al does not show the wheel disk including a second region having second ventilation holes.
	Coleman et al teaches the use of a disk wheel 10 including a first region having first ventilation holes 10A, and a second region 44 including second ventilation holes 46. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the wheel disc of Stich et al with second ventilation holes in a second region, for the purpose of increasing the airflow for cooling brake components, further reducing the weight of the wheel, and/or for aesthetic purposes.

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive. The Applicant argues that Stich et al is “totally silent about hot . 
	The Applicant argues that Stich et al is silent about the hardness of the disk. Furthermore, the Applicant argues that the hardness of disk is not obvious, by apparently arguing surprising, unexpected, and/or superior results. However, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.
	The Applicant also argues that Stich et al does not meet the limitation of newly added claim 31 (i.e. that the wheel disk is monolithic). The Applicant argues that Stich et al “teaches a multilayer wheel having a first outer layer 4, second outer layer 5, and core layer 6”. While it is correct that Stich et al discloses and shows a wheel disk 3 formed of three layers, Stich et al also discloses that those layers are formed as a “hot strip” by “hot roll bonding” to permanently join together the steel layers (see column 2, lines 54-59). Therefore, since the steel layers cannot be separated from one another after this “hot roll bonding”, the wheel disk is therefore considered to be “monolithic” (i.e. of a single piece). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheel disks having two sets of ventilation holes.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617